DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 & 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Yu et al. (US 2017/0207197 A1).
Regarding claim 1, Yu discloses,


    PNG
    media_image1.png
    377
    664
    media_image1.png
    Greyscale


A semiconductor package (Fig. 10), comprising:
a lower semiconductor device (104);
a plurality of conductive pillars (110b) disposed on the lower semiconductor device along a direction parallel to a side of the lower semiconductor device (left side of 104), wherein a gap between adjacent  two of the plurality of the conductive pillars (gap G1 as marked above with interpretation of  the term “adjacent” as “not distant: NEARBY as described in  Merriam-Webster dictionary) is substantially greater than a gap between any other adjacent two of the plurality of the conductive pillars (gap G2 as marked ) ;
an upper semiconductor device (114a) disposed on the lower semiconductor device and revealing a portion of the lower semiconductor device where the plurality of conductive pillars are disposed (portion of 104 where 110b are disposed); 
an encapsulating material (120) encapsulating the lower semiconductor device, the plurality of conductive pillars, and the upper semiconductor device; 
and a redistribution structure (102b, para [0034]) disposed over and electrically connected to the upper semiconductor device and the plurality of conductive pillars (as seen).

Regarding claim 5, Yu  discloses the semiconductor package of claim 1 and further discloses, the lower semiconductor device comprises a plurality of electrical terminals disposed along two opposite sides connected to the side of the lower semiconductor device and electrically connected to the plurality of conductive pillars respectively (pads 108 and connectors 130 disposed along opposing top and bottom sides of 104 connected to the left side of 104. Pads 108 disposed along top side of 104 and electrically connected to 110b and connectors 130 disposed along bottom side of 104 and electrically connected to 110b via RDL 102a and die 104 or via through vias 110a and RDL 102b).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2-3, 14-15,18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2017/0207197 A1) in view of Lin et al. (US 9,685,350 B2).

Regarding claim 2, Yu  discloses the semiconductor package of claim 1 but does not explicitly disclose, further comprising a dummy die disposed on a side of the lower semiconductor device, wherein the upper semiconductor device is disposed on the dummy die and the lower semiconductor device.  
But Lin discloses, a dummy die (250c) may be disposed on a side of an active die (124) (see Fig. 7b) and disposing a dummy die adjacent to semiconductor die increases flexibility of routing design. (col. 12, lines 17-28, 33; col. 14, lines 19-21) and 


    PNG
    media_image2.png
    207
    701
    media_image2.png
    Greyscale

	It would have been obvious to one in ordinary skill in art before the filing date of the claimed invention, to dispose a dummy die (250c) on a side of the lower semiconductor device (104), according to teaching of Lin above, in order to increase flexibility of the routing design, as taught by Lin above.

Regarding claim 3, Yu & Lin  disclose the semiconductor package of claim 2 and further disclose, wherein an upper surface of the dummy die is substantially coplanar with an upper surface of the lower semiconductor device (as seen in Lin, Fig. 7b, dummy die 250c coplaner with   upper surface of 124/104).

Regarding claim 14, Yu discloses,


    PNG
    media_image3.png
    530
    760
    media_image3.png
    Greyscale


A manufacturing method of a semiconductor package (Fig. 1)  comprising: 
providing at least one lower semiconductor device (104a/104b); 
forming a plurality of conductive pillars (110b on 104a) on the at least one lower semiconductor device; …….; disposing an upper semiconductor device (114) on the at least one lower semiconductor device……, wherein the upper semiconductor device reveals a portion of the at least one lower semiconductor device where the plurality of conductive pillars are disposed (as seen portion of 104a on which 110b is disposed); 
encapsulating the at least one lower semiconductor device, ………, the upper semiconductor device, and the plurality of conductive pillars in an encapsulating material (120);
and forming a redistribution structure (102b) over the upper semiconductor device and the plurality of conductive pillars.
 But Yu does not explicitly disclose,
disposing a dummy die on a side of the at least one lower semiconductor device; 
..disposing the upper semiconductor device ( 114) on……. the dummy die…
…encapsulating……. the dummy die in the encapsulating material (120);
 But Lin discloses, a dummy die (250c) may be disposed between two active dies (124) (see Fig. 7b) and disposing a dummy die adjacent to semiconductor die increases flexibility of routing design. (col. 12, lines 17-28, 33; col. 14, lines 19-21).


    PNG
    media_image2.png
    207
    701
    media_image2.png
    Greyscale

	It would have been obvious to one in ordinary skill in art before the filing date of the claimed invention, to modify Yu’s method to  dispose a dummy die (250c) between Yu’s first lower semiconductor device (104a) and second lower semiconductor device (104b) such that  a dummy die (250c) is disposed on a side of the at least one lower semiconductor device (104a or 104b) such that  the upper semiconductor device (114) is disposed on the at least one lower semiconductor device  and the dummy die (since dummy die 250c is disposed between Yu’s 104a and 104b in combined device, hence upper semiconductor device 114 obviously will be disposed on 104a, dummy die 250c and 104b) such that the lower semiconductor device (104a/104b), the dummy die (250c) , the upper semiconductor device (114), and the plurality of conductive pillars (110b) are encapsulated in the encapsulating material (120) (since dummy die 250c and active die 124 in Lin Fig. 7b is encapsulated by encapsulation 270 hence dummy die 250c in combined device would be encapsulated  by 120 along with lower semiconductor device 104a/104b) according to teaching of Lin above, in order to increase flexibility of the routing design, as taught by Lin above.

Regarding claim 15, Yu & Lin disclose the method of claim 15 but do not explicitly disclose, wherein the dummy die is disposed on the at least one lower semiconductor device 29File: 081009-1-usf before the plurality of conductive pillars are formed on the at least one lower semiconductor device.
But Yu addionally discloses, lower die 104a and 104b are disposed on RDL 102a  before the  through vias 110b are formed on contact pads 108 of 104a/104b ( para [0070]-[0071], Figs. 16-17) and then RDL 102b is formed on 110b in later step ( Fig. 20).
And Lin already discloses above that disposing a dummy die adjacent to semiconductor die increases flexibility of routing design. (col. 12, lines 17-28, 33; col. 14, lines 19-21).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify the combined method such that disposing the dummy die between lower die 104a and 104b are performed before the conductive pillars 110b are formed on 104a, according to disclosing of Yu above, in order to increases flexibility of routing design of RDL 102b, as taught by Lin above.
 Regarding claim 18, Yu & Lin discloses the method of claim 14 but do not explicitly disclose, wherein encapsulating the at least one lower semiconductor device, the dummy die, the upper semiconductor device, and the plurality of conductive pillars in the encapsulating material is performed after the upper semiconductor device is disposed on the at least one lower semiconductor device and the dummy die.
But Yu addionally discloses,
Encapsulation material 120 is formed after upper semiconductor device 114 is disposed on 104a (see Figs 18-19).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify the combined method such that encapsulation of 104, dummy die 250c, upper die 114 and pillars 110b by encapsulating material 120 are performed after the upper die 114 is disposed on lower die 104a, according to disclosing of Yu & Lin, in order to simplify the encapsulation process in a single  step thereby improving manufacturing efficiency. 

Regarding claim 19, Yu & Lin discloses the method of claim 14 and further disclose, wherein a gap between adjacent two of the plurality of the conductive pillars (gap P1 as marked in Fig. 1 above) is substantially greater than a gap between other adjacent two of the plurality of the conductive pillars (gap P2 or P3 a marked above).

Regarding claim 20, Yu & Lin discloses the method of claim 14 and further disclose, wherein the adjacent two of the plurality of the conductive pillars are arranged collinearly with the other adjacent two of the plurality of the conductive pillars (in top view adjacent two 110b in gap P1 is colinear with adjacent two 110b in gap P2 or P3).

Claim 7-8 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2017/0207197 A1)

Regarding claim 7, Yu discloses, 

    PNG
    media_image4.png
    434
    667
    media_image4.png
    Greyscale


A semiconductor package (Fig. 10), comprising:
a lower semiconductor device (104); 
a plurality of first conductive pillars (110b) disposed on the lower semiconductor device along a direction parallel to a side of the lower semiconductor device (left side of 104); …….; an upper semiconductor device (114a)  disposed on the lower semiconductor device and revealing a portion of the lower semiconductor device where the plurality of first conductive pillars and the plurality of second conductive pillars are disposed (portion of 104 where 110b are disposed); 
27File: 081009-1-usf an encapsulating material (120) encapsulating the lower semiconductor device, the plurality of first conductive pillars, ……., and the upper semiconductor device; 
and a redistribution structure (102b) disposed over the encapsulating material and electrically connected to the upper semiconductor device, the plurality of first conductive pillars,…...
But  Yu does not explicitly disclose, 
 a plurality of second conductive pillars disposed on the lower semiconductor device along the direction, wherein a gap between one of the first conductive pillars closest to the second conductive pillars and one of the second conductive pillars closest to the first conductive pillars is substantially longer than a gap between any adjacent two of the first conductive pillars or the second conductive pillars and  the encapsulating material (120) encapsulating  the plurality of second conductive pillars  and the redistribution structure (102b) electrically connected to the plurality of second conductive pillars;
But Yu additionally discloses, 
a plurality of through-vias 110b  which can  provide vertical interconnection for the package semiconductor device (para [0071]).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify Yu such that a fourth and a fifth  through-vias 110b  is disposed on  104a (illustrated in Fig. 10 below with an additional 110b on 104a on the left/right) such that a gap between one of the first conductive pillars closest to the second conductive pillars and one of the second conductive pillars closest to the first conductive pillars (gap G1 as illustrated below with redefining first and second conductive pillars as annotated)  is substantially longer than a gap between any adjacent two of the first conductive pillars or the second conductive pillars (gap G2 between adjacent first conductive pillars as illustrated below) , according to disclosing of Yu, in order to provide more vertical interconnection through redistribution layer 102b (i.e. to facilitate connecting 104a to more external components via RDL 102b), as taught by Yu.
 
    PNG
    media_image5.png
    420
    617
    media_image5.png
    Greyscale

Regarding claim 8, Yu discloses the semiconductor package of claim 7 and further disclose, wherein the plurality of first conductive pillars and the plurality of second conductive pillars are located on a same side of the upper semiconductor device from a top view ( as seen in Fig. 10 above, 110b are on the same side i.e. on top side of 104 and hence obviously will be on top side of 104 from a top view as well). 

Regarding claim 12, Yu discloses the semiconductor package of claim 7 and further disclose, wherein the lower semiconductor device comprises a plurality of electrical terminals (108 & 130) disposed along two opposite sides (top and bottom sides of 104 respectively) connected to the side of the lower semiconductor device and electrically 28File: 081009-1-usf connected to the plurality of first conductive pillars and the plurality of second conductive pillars respectively (108  connected to 110b and 130 connected to 110b via RDL 102 and die 104 or via through-vias 110a and RDL 102b).  


Claims 6 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2017/0207197 A1) in view of Hung et al. (US 2014/0252646 A1).

Regarding claim 6, Yu discloses the semiconductor package of claim 1 and further disclose, further comprising: a dielectric layer (106 as annotated below , see Fig. 1) disposed on the lower semiconductor device (104) , the upper semiconductor device (114a) disposed on the dielectric layer, …….
But Yu does not explicitly disclose,  and the plurality of conductive pillars extending through the dielectric layer

    PNG
    media_image6.png
    377
    664
    media_image6.png
    Greyscale

Meanwhile, Hung discloses, 
A dielectric layer (106, para [0016]) disposed (in bottom view of Figs. 13/ 15) on the bottom surface of a semiconductor device 616 and through vias 412 (conductive pillars) extend through the dielectric layer 106 which help provide structural support for bonding and help reduce die shift and ball cracking issues (para [0016]). 

    PNG
    media_image7.png
    327
    585
    media_image7.png
    Greyscale

   It would have been obvious to one in ordinary skill in art before the filing date of the claimed invention to modify Yu’s device such that the conductive pillars 110b extends through the dielectric layer 106, according to teaching of Hung above, in order to help provide structural support for bonding and to help reduce die shift and ball cracking issues, as taught by Hung above.


Regarding claim 13, Yu discloses the semiconductor package of claim 7 and further disclose, further comprising: a dielectric layer (106 as annotated below , see Fig. 1) disposed on the lower semiconductor device (104) , the upper semiconductor device (114a) disposed on the dielectric layer but does not explicitly discloses,  and the plurality of conductive pillars extending through the dielectric layer.
Meanwhile, Hung discloses, 
A dielectric layer (106, para [0016]) disposed (in bottom view of Figs. 13/ 15) on the bottom surface of a semiconductor device 616 and through vias 412 (conductive pillars) extend through the dielectric layer 106 which help provide structural support for bonding and help reduce die shift and ball cracking issues (para [0016]). 


    PNG
    media_image7.png
    327
    585
    media_image7.png
    Greyscale

   It would have been obvious to one in ordinary skill in art before the filing date of the claimed invention to modify Yu’s device such that the conductive pillars 110b extends through the dielectric layer 106, according to teaching of Hung above, in order to help provide structural support for bonding and to help reduce die shift and ball cracking issues, as taught by Hung above.


Allowable Subject Matter
Claims 4, 9-11, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

With respect to claims 4, 9, 11 & 16  the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

the lower semiconductor device comprises a plurality of electrical terminals disposed along the side of the lower 26File: 081009-1-usfsemiconductor device and electrically connected to the plurality of conductive pillars respectively (Claim 4).

further comprising a dummy die disposed with the lower semiconductor device in a side-by-side manner, wherein the upper semiconductor device is disposed on the dummy die and the lower semiconductor device (claim 9).

the lower semiconductor device comprises a plurality of electrical terminals disposed along the side of the lower semiconductor device and electrically connected to the plurality of first conductive pillars and the plurality of second conductive pillars respectively (claim 11).

wherein encapsulating the at least one lower semiconductor device, the dummy die, the upper semiconductor device, and the plurality of conductive pillars in the encapsulating material further comprises: encapsulating the at least one lower semiconductor device and the dummy die in a first encapsulating material before the plurality of conductive pillars are formed on the at least one lower semiconductor device; forming a dielectric layer over the first encapsulating material, the at least one lower semiconductor device and the dummy die before the plurality of conductive pillars are formed on the at least one lower semiconductor device, wherein the plurality of conductive pillars extend through the dielectric layer; and encapsulating the upper semiconductor device and the plurality of conductive pillars in a second encapsulating material (claim 16).

Claim 10 objected to being dependent on claim 9.
Claim 17 is objected to being dependent on claim 16.


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                        
/SHAHED AHMED/Primary Examiner, Art Unit 2813